DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pickard et al.
	There is disclosed in Pickard an apparatus, comprising: a burner 3 configured to produce combustible heat across a surface; a reservoir 2 configured to store fluid; a controller 90, 91 configured to control an apparatus process; and a thermoelectric generator structured with a supply side, a waste side and a power output, wherein the supply side is directed towards the surface of the burner, the waste side contacts the reservoir, and the power output is configured to power the controller.
	In regards to the apparatus being a beverage brewer, such recitation is intended use only and provides no structural limitations to the claims. The apparatus of Pickard is capable of providing heated water which could be used in the production of a beverage.
	In regards to claims 3 and 13, Pickard provides a control element in the form of a fuel pump 90 which is controlled to provide a regulated amount of fuel from a fuel supply.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pickard et al. in view of Hu et al.
	Hu discloses that it is known in the art to make use of an ignitor 550 to ignite fuel dispersed across a burner.
	It would have been obvious to one skilled in the art to provide the apparatus of Pickard with the ignitor taught in Hu, in order to prevent the manual lighting of fuel for the burner.
Allowable Subject Matter
Claims 4-8, 10, 14-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Drummond e al., Walsh, DeFoort et al., Turner, Makosinski et al. and Barford are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761